Per Curiam.
By decision dated May 3, 1991, respondent was suspended by this court for a period of six months, effective June 3, 1991 (see, Matter of Harp, 173 AD2d 957). He now applies for reinstatement.
Our examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) of this court’s rules (22 NYCRR 806.12 [b]) regarding reinstatement. Petitioner has advised that it has no grounds upon which to object to respondent’s reinstatement. Accordingly, respondent will be reinstated to the practice of law, effective immediately.
Weiss, P. J., Mikoll, Levine, Crew III and Casey, JJ., concur. Ordered that respondent be and hereby is reinstated as an attorney and counselor at law in the State of New York, effective immediately.